772 So. 2d 1218 (2000)
Anthony FERRELL, Petitioner,
v.
STATE of Florida, Respondent.
No. SC00-879.
Supreme Court of Florida.
November 9, 2000.
Richard L. Jorandby, Public Defender, and David J. McPherrin, Assistant Public Defender, Fifteenth Judicial Circuit, West Palm Beach, Florida, for Petitioner.
Robert A. Butterworth, Attorney General, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, Florida, for Respondent.
PER CURIAM.
We have for review Ferrell v. State, 753 So. 2d 694 (Fla. 4th DCA 2000), which is in express and direct conflict with the Second District's decision in Heggs v. State, 718 So. 2d 263 (Fla. 2d DCA 1998), certified appeal decided, 759 So. 2d 620 (Fla.2000), on the issue of standing to challenge 95-184, Laws of Florida, as violative of the single subject rule contained in article III, section 6 of the Florida Constitution. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
The inter-district conflict in this case has already been resolved by this Court. Accordingly, consistent with our decision in Trapp v. State, 760 So. 2d 924 (Fla.2000), we quash the decision below and remand for resentencing in accordance with the sentencing guidelines in effect before the relevant amendments enacted by chapter 95-184 became effective.
It is so ordered.
SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.
WELLS, C.J., dissents.